Citation Nr: 0503244	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  97-06 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for a low back disability, characterized as chronic 
lumbosacral strain, scoliosis with osteoarthritis and lumbar 
radiculopathy, based upon the initial grant of service 
connection.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a cervical spine disorder.  

3.  Whether there is clear and unmistakable error (CUE) in a 
September 16, 1974, rating decision that denied the claim of 
entitlement to service connection for a low back disorder.  

4.  Entitlement to service connection for coronary artery 
disease (CAD), angina pectoris, and hypertension, claimed as 
secondary to chronic lumbosacral strain with scoliosis.  

(The issues of entitlement to reimbursement of unauthorized 
medical expenses, and whether there was clear and 
unmistakable error (CUE) in a September 9, 2002, Board of 
Veterans Appeals (Board) decision are addressed in two 
separate decisions with separate docket numbers.)


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from April 1960 
to January 1965.

The issue of entitlement to a disability rating in excess of 
40 percent for a low back disability was last before the 
Board of Veterans' Appeals (Board) on February 3, 2000, when 
it was remanded to the Department of Veterans Affairs (VA), 
Muskogee, Oklahoma, Regional Office (RO) for readjudication.  
On February 15, 2000, the RO issued a supplemental statement 
of the case, as requested by the remand; the case was 
returned to the Board for appellate review of that issue in 
September 2004.  Prior to and during the pendency of the 
return of the veteran's claims folder to the Board, the 
veteran filed the other claims for benefits listed above.  

Specifically, the issue of whether there is new and material 
evidence to reopen a previously denied claim of entitlement 
to service connection for a cervical spine disorder was filed 
in January 1996; a statement of the case was issued in May 
1997; and the case was perfected for appeal when the veteran 
filed a substantive appeal in June 1997.  The issue of 
whether there is clear and unmistakable error (CUE) in a 
September 16, 1974, rating decision that denied the claim of 
entitlement to service connection for a low back disorder was 
filed in February 1997; a statement of the case was issued in 
May 1998; and the case was perfected for appeal when the 
veteran filed a document evidencing continued disagreement 
with the denial in July 1998, that the Board must accept as 
an adequate substantive appeal.  Finally, it is noted that 
the claim of entitlement to service connection for coronary 
artery disease (CAD), angina pectoris, and hypertension, 
claimed as secondary to chronic lumbosacral strain with 
scoliosis, was denied in a January 2004 decision.  A notice 
of disagreement was filed in April 2004.  As will be 
explained below, the issue is currently before the Board on 
review although it has not been perfected for appeal.  

The Board also notes that during the pendency of the appeal, 
the veteran had pursued a claim of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151  for high blood pressure, fast or 
irregular heart beat, indigestion or heart burn with stomach 
pain and cramping, headaches, muscle cramps with 
uncontrollable muscle movements, tingling pain or weakness of 
both hands and feet, fainting and dizziness, blood in stools 
or upper gastrointestinal bleed, change of urine color and 
odor with urination problems, cough or hoarseness and heart 
murmur, as due to VA medical treatment.  The veteran, 
however, did not file a timely substantive appeal in response 
to the February 2000 statement of the case as to this issue.  
Consequently, the issue will not be considered by the Board 
herein.  

For the record, it is noted that in June 1999, the veteran 
appeared at a Video Conference hearing conducted at the RO 
before the undersigned Veterans Law Judge sitting in 
Washington D.C.  The issues considered at that hearing 
included the increased rating claim for a low back 
disability.  The transcript of that hearing has been 
associated with the claims file.

Finally, it is noted in passing that the veteran has filed a 
claim of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a 
cardiovascular disorder, claimed as due to misdiagnosis by VA 
in the course of medical treatment for a heart disorder.  
This claim has yet to be adjudicated.  The Board is referring 
this information to the RO for initial consideration, and any 
indicated appropriate adjudicative action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

Subsequent to the issuance of the February 2000 supplemental 
statement of the case pertaining to the issue of entitlement 
to an increased rating for the low back disability; and 
subsequent to the issuance of the May 1998 statement of the 
case pertaining to the issue of CUE in a September 16, 1974, 
rating decision that denied the claim of entitlement to 
service connection for a low back disorder; and subsequent to 
the issuance of the May 1997 statement of the case pertaining 
to the issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for a cervical spine disorder, a 
considerable amount of medical evidence and argument was 
associated with the claims file that is clearly pertinent to 
those issues.  

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. § 19.31 
(2004).  Given that the additional medical evidence must be 
considered to be additional pertinent evidence, it is 
incumbent upon the RO to review the evidence and issue an 
appropriate supplemental statement of the case.  

Secondly, the veteran's low back disability has been rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
intervertebral disc syndrome, and Diagnostic Code 5295 (2003) 
for lumbosacral strain.  The criteria for the evaluation of 
spine disorders were amended effective September 23, 2002.  
Consideration of the revised rating criteria is not, however, 
reflected in the claims folder.  Further, additional 
regulatory changes became effective September 26, 2003, and 
those may also affect the way this disorder is evaluated.  
While the diagnostic codes for intervertebral disc syndrome 
and lumbosacral strain were renumbered in 2003 to Diagnostic 
Code 5243 and Diagnostic Code 5237, they did not undergo any 
substantive changes with the September 2003 change, a general 
rating formula for diseases and injuries of the spine was 
added that is applicable to diagnostic codes 5235 to 5243.  
In light of these changes in 2002 and 2003, further 
development is in order to include new examinations.

Thirdly, in conjunction with the notice of disagreement filed 
by the veteran in May 2000, as to the denial of the claim of 
CUE in a September 16, 1974, rating decision that had denied 
the claim of entitlement to service connection for a low back 
disorder, the veteran requested that he be provided with a 
personal hearing as to that issue.  It is a basic principle 
of veterans' law that the Board shall decide an appeal only 
after affording the claimant an opportunity for a hearing.  
38 U.S.C.A. § 7104 (West 2002).  It is incumbent upon the VBA 
AMC to ascertain whether the veteran still desires such a 
hearing and if so schedule that hearing.

Finally, as noted above, in April 2004, the veteran expressed 
disagreement in writing with the January 2004 denial of the 
claim of entitlement to service connection for coronary 
artery disease (CAD), angina pectoris, and hypertension, 
claimed as secondary to chronic lumbosacral strain with 
scoliosis.  The Board finds that the veteran has timely filed 
a notice of disagreement with regard to the denial of that 
claim, as set out on the initial page of this remand 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 19.26, 20.201, 20.302 (2004).

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, the 
appellant is entitled to a statement of the case (SOC), and 
the RO's failure to issue a statement of the case is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  Accordingly, further appellate 
consideration will be deferred and the case is REMANDED for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and ask whether he still desires 
a personal hearing as to the issue of CUE 
in a September 16, 1974, rating decision 
that had denied the claim of entitlement 
to service connection for a low back 
disorder.  If the veteran does express a 
desire for such a hearing, one should be 
scheduled as soon as may be feasible.  

4.  The VBA AMC should issue a Statement 
of the Case to the veteran addressing the 
issue of entitlement to service connection 
for coronary artery disease (CAD), angina 
pectoris, and hypertension, claimed as 
secondary to chronic lumbosacral strain 
with scoliosis.  The veteran should be 
advised of the need to timely file a 
substantive appeal if he wishes appellate 
review.  38 C.F.R. § 20.302(b) (2004).  

5.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon including on a fee 
basis if necessary for the purpose of 
ascertaining the current nature and extent 
of severity of the veteran's service-
connected low back disability.

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2004), copies of the 
previous and amended criteria for rating 
disabilities of the spine, effective from 
September 26, 2003. See 68 Fed. Reg. 166, 
51454-51458. (August 27, 2003) and for 
evaluating intervertebral disc syndrome 
and lumbosacral strain, effective from 
September 23, 2002. See 67 Fed. Reg. 
54345-54349 (June 24, 2002), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.

It is requested that the examiner address 
the following medical issues:

(a) Does the service-connected low back 
disability involve only the nerves, or 
does it also involve the muscles and 
joint structure?

(b) Does the service-connected low back 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
chronic low back pain, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected chronic low back pain, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected chronic low back 
pain.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected low 
back disability, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected low back 
disability.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiner should so indicate.

(e) Is the veteran's low back disability 
manifested by: (i) muscle spasm, 
guarding, or localized tenderness not 
resulting in abnormal gait or abnormal 
spinal contour, or vertebral body 
fracture with loss of 50 percent or more 
of the height; (ii) muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis; (iii) unfavorable 
ankylosis of the entire spine; (iv) 
intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least one week but less 
than 2 weeks during the past 12 months; 
(v) intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; 
(vi) intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; 
and/or (vii) intervertebral disc syndrome 
with incapacitating episodes having a 
total duration of at least 6 weeks during 
the past 12 months.

(f) The examiner is asked to comment on 
whether range of motion was performed 
with or without symptoms such as pain 
(whether or not irradiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease.

(g) The examiner is asked to take into 
account the notes listed below which have 
been added following diagnostic code 5237 
for lumbosacral or cervical strain.

Note (1): Evaluate any associated 
objective neurological abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual.  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the 38 C.F.R. § 
4.40, 4.45, 4.59, and the previous and 
amended criteria for rating spinal 
disorders.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed. In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if they are not, the VBA 
AMC should implement corrective 
procedures.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims listed 
above that are currently on appeal.

With respect to the claim of an increase 
rating for the veteran's low back 
disorder, the VBA AMC should document its 
consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59, 4.71a (2004), and the previous and 
amended criteria for rating spinal 
disorders.  VBA AMC should also consider 
whether separate ratings could be assigned 
for separate periods of time based on the 
facts found under the principles of 
Fenderson v. West, 12 Vet. App 119 (1999).

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence (including 
that recently submitted) and applicable law and regulations 
pertinent to the claim currently on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims, and may result in a denial.  38 C.F.R. § 3.655 
(2004).




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




